Name: Decision NoÃ 714/2007/EC of the European Parliament and of the Council of 20 June 2007 repealing Council Directive 68/89/EEC on the approximation of the laws of the Member States concerning the classification of wood in the rough
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of the legal system;  EU institutions and European civil service;  European Union law; NA;  wood industry;  technology and technical regulations
 Date Published: 2007-06-23

 23.6.2007 EN Official Journal of the European Union L 163/16 DECISION No 714/2007/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 June 2007 repealing Council Directive 68/89/EEC on the approximation of the laws of the Member States concerning the classification of wood in the rough THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Community policies on better regulation stress the importance of the simplification of national and Community legislation as a crucial element in improving the competitiveness of undertakings and in achieving the objectives of the Lisbon Agenda. (2) The methods of measurement and classification provided for by Directive 68/89/EEC (3) differ from the methods of measurement and classification generally and currently applied in transactions between undertakings in the forestry sector and forest-based industries and have been found not to be suitable for market needs. (3) The methods of measurement and classification provided for by Directive 68/89/EEC are no longer necessary for the purposes of the internal market. (4) Directive 68/89/EEC should therefore be repealed. (5) The repeal of Directive 68/89/EEC entails that after 31 December 2008 the mark EEC classified will no longer be available for use in marketing and that the corresponding national implementing measures have accordingly to be repealed by 31 December 2008, HAVE ADOPTED THIS DECISION: Article 1 Directive 68/89/EEC shall be repealed with effect from 31 December 2008. Article 2 This Decision is addressed to the Member States. Article 3 This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Done at Strasbourg, 20 June 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President G. GLOSER (1) Opinion of 14 March 2007 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 13 February 2007 (not yet published in the Official Journal) and Council Decision of 21 May 2007. (3) OJ L 32, 6.2.1968, p. 12.